DETAILED ACTION
This FINAL action is in response to Application No. 17/140,776 originally filed 01/04/2021. The amendment presented on 10/20/2021 which provides amendments to claims 1, 2, 4-7, and 18 is hereby acknowledged. Currently Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Drawings
The office thanks the applicant for the corrected drawings received on 10/20/2021.  These drawings are now in compliance. This objection is now withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta et al. U.S. Patent Application Publication No. 2018/0301080 A1 hereinafter Shigeta and further in view of Ishizuka U.S. Patent Application Publication No. 2009/0167649 A1 hereinafter Ishizuka.

Consider Claim 1:
	Shigeta discloses a display module comprising: (Shigeta, See Abstract.)
	a display panel comprising a plurality of pixels each comprising a plurality of sub pixels, (Shigeta, [0059], “FIG. 3 is a block diagram of a pixel circuit according to an embodiment of the disclosure.  Generally, a display device includes a display panel, and the display panel includes a plurality of pixels.”)
	the plurality of pixels being disposed on row lines of the display panel, and  (Shigeta, [0160], “Specifically, according to an embodiment of the disclosure, the processor 300 may control the panel driver 200 such that the pulse width of the driving current Id is set according to the pulse width setting voltage Vw and the amplitude of the driving current Id is set according to the amplitude setting voltage Va.  At this time, when the display panel 500 is composed of n rows and m columns, the processor 300 may control the panel driving unit 200 such that the amplitude or the pulse width of the driving current Id is set in a row unit.”)
	each of the plurality of sub pixels including an inorganic light emitting element; and (Shigeta, [0025], “The light emitting unit may be a light emitting diode (LED) or an organic light emitting diode (OLED).”)
(Shigeta, [0139], “Meanwhile, each of the components of the compensation circuit 1500 described above may be included in a source driver for driving the display panel, but the disclosure is not limited thereto.”)
	sequentially apply a pulse width modulation (PWM) data voltage to the sub pixels of the display panel in an order of the row lines; and (Shigeta, [0122-0125], [0123], “Thereafter, the pulse width setting voltage Vw is set in order to set a driving time (a duty ratio or a pulse width) of the driving current for driving the light emitting element 111 during a PWM (Pulse Width Modulation) set period, and the amplitude setting voltage Va is set in order to set amplitude of the driving current during a PAM (Pulse Amplitude Modulation) set period.  That is, in the example of the pixel circuit 100-6, gradation data voltages representing the gradation of a pixel are two of the amplitude setting voltage Va and the pulse width setting voltage Vw.”)
	drive the display panel such that inorganic light emitting elements of sub pixels included in at least two consecutive row lines among the row lines emit light based on the applied PWM data voltage. (Shigeta, [0122-0125], [0124], “Accordingly, when the light emitting period starts, the driving voltage VDD is applied to start emitting the light emitting element 111 with the driving current having the set amplitude.  On the other hand, the light emitting element 111 emits light until the linearly increasing sweep voltage Vsweep reaches the threshold voltage Vth of the transistor 120 and thus the gate end voltage of the driving transistor 117 becomes the ground voltage VSS.  At this time, the light emitting duration of the light emitting element 111 corresponds to the set pulse width setting voltage Vw.”)
	Shigeta however does not appear to teach wherein the inorganic light emitting elements of sub pixels included in the at least two consecutive row lines sequentially emit light in an order of the at least two consecutive row lines.
	Ishizuka however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention that wherein the inorganic (Ishizuka, [0046], “In the respective frames of the input video signal, scanning pulses SP for selecting scanning lines are sequentially applied to the first through the n-th scanning lines (Y1 through Yn) to perform a line sequential scanning.  Data voltage (not shown) is supplied from the data driver 13 at the time of selection of the scanning lines (scanning pulse SP is ON), and pixel data is written.  The writing period (or address period: Tadr) continues from the beginning till the end of the data writing (scanning) to the pixels on the first through the n-th scanning lines (Y1 through Yn).”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a driving pattern where at least two consecutive row lines sequentially emit light in an order as taught by Ishizuka and would have been utilized for the purpose such that the display apparatus can achieve high-performance luminance control such as high-accuracy luminance control with high luminance and low power consumption while offering the above advantage of eliminating image quality deterioration.  Furthermore, the display apparatus has simplified circuit structure and operation. (Ishizuka, [0058])
Consider Claim 18:
	Shigeta discloses a method of driving a display module, the display module including (Shigeta, See Abstract.)
	a display panel having a plurality of pixels each including a plurality of sub pixels, the plurality of pixels being disposed on row lines of the display panel and (Shigeta, [0160], [0059], “FIG. 3 is a block diagram of a pixel circuit according to an embodiment of the disclosure.  Generally, a display device includes a display panel, and the display panel includes a plurality of pixels.”) 	each of the plurality of sub pixels including an inorganic light emitting element, (Shigeta, [0025], “The light emitting unit may be a light emitting diode (LED) or an organic light emitting diode (OLED).”)
	sequentially applying a pulse width modulation (PWM) data voltage to the sub pixels of the display panel in a sequential order of the row lines; and (Shigeta, [0122-0125], [0123], “Thereafter, the pulse width setting voltage Vw is set in order to set a driving time (a duty ratio or a pulse width) of the driving current for driving the light emitting element 111 during a PWM (Pulse Width Modulation) set period, and the amplitude setting voltage Va is set in order to set amplitude of the driving current during a PAM (Pulse Amplitude Modulation) set period.  That is, in the example of the pixel circuit 100-6, gradation data voltages representing the gradation of a pixel are two of the amplitude setting voltage Va and the pulse width setting voltage Vw.”)
	driving the display panel such that inorganic light emitting elements of sub pixels included in at least two consecutive row lines among the row lines emit light based on the applied PWM data voltage. (Shigeta, [0122-0125], [0124], “Accordingly, when the light emitting period starts, the driving voltage VDD is applied to start emitting the light emitting element 111 with the driving current having the set amplitude.  On the other hand, the light emitting element 111 emits light until the linearly increasing sweep voltage Vsweep reaches the threshold voltage Vth of the transistor 120 and thus the gate end voltage of the driving transistor 117 becomes the ground voltage VSS.  At this time, the light emitting duration of the light emitting element 111 corresponds to the set pulse width setting voltage Vw.”)
	Shigeta however does not appear to teach wherein the inorganic light emitting elements of sub pixels included in the at least two consecutive row lines sequentially emit light in an order of the at least two consecutive row lines.
	Ishizuka however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention that wherein the inorganic light emitting elements of sub pixels included in the at least two consecutive row lines sequentially emit light in an order of the at least two consecutive row lines. (Ishizuka, [0046], “In the respective frames of the input video signal, scanning pulses SP for selecting scanning lines are sequentially applied to the first through the n-th scanning lines (Y1 through Yn) to perform a line sequential scanning.  Data voltage (not shown) is supplied from the data driver 13 at the time of selection of the scanning lines (scanning pulse SP is ON), and pixel data is written.  The writing period (or address period: Tadr) continues from the beginning till the end of the data writing (scanning) to the pixels on the first through the n-th scanning lines (Y1 through Yn).”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a driving pattern where at least two consecutive row lines sequentially emit light in an order as taught by Ishizuka and would have been utilized for the purpose such that the display apparatus can achieve high-performance luminance control such as high-accuracy luminance control with high luminance and low power consumption while offering the above advantage of eliminating image quality deterioration.  Furthermore, the display apparatus has simplified circuit structure and operation. (Ishizuka, [0058])
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further depending claims from claim 2 would be allowable based on their dependence from an allowed base claim.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly suggest either alone or in combination the features of claim 2 “wherein the driver is further configured to: apply the PWM data voltage to the sub pixels included in each of the row lines during a data setting period for each of the row lines; and drive the display panel such that the sub pixels included in each of the at least two consecutive row lines emit light for a time corresponding to the applied PWM data voltage during a plurality of light emission periods for each of the row lines.”. It is therefore respectfully submitted that claim 2 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626